          Case 1:18-cv-00637-RP Document 117-6 Filed 11/10/20 Page 1 of 1


                                                                            Matthew A. Goldstein | Partner
                                                                            mgoldstein@farhangmedcoff.com
                                                                                           d: 202.550.0040

4801 E. Broadway Boulevard, Suite 311 | Tucson, Arizona 85711
p: 520.214.2000 | f: 520.214.2001 | farhangmedcoff.com


February 11, 2020

BY EMAIL

Mr. Eric Soskin
Federal Programs Branch
Civil Division, U.S. Department of Justice
1100 L Street, N.W.
Washington, D.C. 20530
eric.soskin@usdoj.gov

Re:     Breach of Settlement Agreement

Dear Mr. Soskin:

        I write in follow-up to my January 15, 2020 letter to you regarding the Settlement
Agreement of June 29, 2018 (“Settlement Agreement”), which binds the United States Department
of State, the Secretary of State, the Directorate of Defense Trade Controls, the Deputy Assistant
Secretary, Defense Trade Controls, and the Director of the Office of Defense Trade Controls Policy
(collectively the “State Department”).

        Despite the compliance demand issued by my prior letter, the State Department has failed
to issue a license in compliance with the Settlement Agreement Section 1(c); failed to issue an
acknowledgement about that license in compliance with Settlement Agreement Section 1(d); and
failed to appeal the final judgment in Washington v. U.S. Dep’t of State,, No. 2-18-1115-RSL
(W.D. Wash.) and seek reversal of the district court’s decision to vacate the license originally
issued by the State Department. The State Department therefore remains in breach of Settlement
Agreement Section 1(c) and Settlement Agreement Section 1(d).

       This wrongdoing constitutes a final agency action under the Administrative Procedure
Act’s provisions for judicial review. See 5 U.S.C. § 702. We will enforce all of our rights
accordingly, and because of the State Department’s failure to proffer any justification at all – let
alone a “substantial justification,” 28 U.S.C. § 2412(d) - such enforcement actions will include
recovery of all attorney’s fees incurred henceforth.

                                                     Sincerely,

                                                     FARHANG & MEDCOFF PLLC


                                                     Matthew A. Goldstein

cc:     Stuart Robinson (Stuart.J.Robinson@usdoj.gov)
